                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


REGINALD T MORRIS #1077432                       CASE NO. 6:19-CV-00345 SEC P

VERSUS                                                            JUDGE JUNEAU

LAFAYETTE PARISH                         MAGISTRATE JUDGE WHITEHURST
CORRECTIONAL CENTER ET AL


                                  JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s complaint

be DISMISSED WITH PREJUDICE as frivolous and for failing to state a claim

for which relief may be granted in accordance with the provisions of 28 U.S.C.

§1915.

      THUS DONE in Chambers on this 11th day of June, 2019.



                                                  Michael J. Juneau
                                              United States District Judge
